Pee Cttbiam.
The board of bar examiners found the accused guilty of unethical conduct charged, and recommended that he be suspended from practice as an attorney-at-law for a period of one year. A motion was made to confirm this report.
Our examination of the report and record satisfies us that the report is just and right. Our order, therefore, is that the report be confirmed and that the accused, Gilio Stramese, be suspended from practice as an attorney-at-law for a period of one year, beginning on the twenty-first day of January, 1932.
Incidentally it appears that pending the investigation by the board of bar examiners resulting in the foregoing report now confirmed the accused, Gilio Stramese, passed his examination as counselor-at-law. In view of his suspension as above stated, the order of the court is that he shall not be sworn in as counselor-at-law until the above stated period of suspension has expired.